DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on August 9, 2022.  Claims 1, 11 and 18 have been amended.  Claims 8 and 17 have been canceled.

Allowable Subject Matter
Claims 1-7, 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Cho (US 2004/0245342 A1) discloses an electronic device (Figs. 1-5B) comprising: a housing (10 and 20); a camera module (30) disposed in the housing (See figs. 5A and 18); a rotating mechanism (See figs. 6-14 and 17) configured to drive the camera module to rotate inside the housing (Cho discloses that the camera can be rotated in order to insert or draw out of the housing 20 (¶ 0037)); and a pushing mechanism (See figs. 6-14 and 17) configured to drive the camera module to an outside of the housing when the camera module rotates to a preset orientation inside the housing (Note that Cho discloses the use of tooth portions 303, inclined portions 403a and spring 702 to allow the camera to be pushed out while being rotated (¶ 0037, 0041-0043).  This teaches that the push mechanism drives the camera module to an outside of the housing when the camera module rotates to a preset orientation inside the housing since the camera is rotated to a specific positions defined by the inclined portions 403a and tooth portions 303).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the camera module has a first surface close to a periphery of the housing and a second surface opposite the first surface; and the pushing mechanism comprises a first magnetic member and a second magnetic member, wherein the first magnetic member is disposed on the second surface of the camera module, and the second magnetic member is disposed in the housing and faces the first magnetic member as claimed.

Regarding claim 11, the main reason for indication of allowance is because in the prior art of record, Yang (US 2017/0244903 A1) discloses an electronic device (2 in figs. 1-3) comprising a housing (4), a camera module (8), a pushing mechanism (antenna rod 14 in combination with actuators 34), a rotating mechanism (actuators 34), and a processor (24; ¶ 0014-0015 and 0021-0024), wherein the camera module, the pushing mechanism, the rotating mechanism, and the processor are all disposed in the housing (¶ 0013-0014); the pushing mechanism and the rotating mechanism are electrically coupled with the processor (¶ 0021-0024; See also fig. 3); and the processor is configured to control the rotating mechanism to drive the camera module to rotate in the housing, and configured to control the pushing mechanism to drive (¶ 0021-0024).  Cho (US 2004/0245342 A1) further discloses an electronic device (Figs. 1-5B) comprising: a housing (10 and 20); a camera module (30) disposed in the housing (See figs. 5A and 18); a rotating mechanism (See figs. 6-14 and 17) configured to drive the camera module to rotate inside the housing (Cho discloses that the camera can be rotated in order to insert or draw out of the housing 20 (¶ 0037)); and a pushing mechanism (See figs. 6-14 and 17) configured to drive the camera module to an outside of the housing when the camera module rotates to a preset orientation inside the housing (Note that Cho discloses the use of tooth portions 303, inclined portions 403a and spring 702 to allow the camera to be pushed out while being rotated (¶ 0037, 0041-0043)).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, that the camera module has a first surface close to a periphery of the housing and a second surface opposite the first surface; and the pushing mechanism comprises a first magnetic member and a second magnetic member, wherein the first magnetic member is disposed on the second surface of the camera module, and the second magnetic member is disposed in the housing and faces the first magnetic member as claimed.

Regarding claim 18, the main reason for indication of allowance is because in the prior art of record, Yang (US 2017/0244903 A1) discloses a method for controlling a camera module (8 in figs. 1-3) applicable to an electronic device (2), wherein the electronic device comprises a housing (4), a camera module (8), a pushing mechanism (antenna rod 14 in combination with actuators 34), and a rotating mechanism (antenna rod 14 in combination with actuators 34), wherein the camera module, the pushing mechanism, the rotating mechanism, and a processor (24; ¶ 0014-0015 and 0021-0024) all are disposed in the housing (¶ 0013-0014), and the pushing mechanism and the rotating mechanism are electrically coupled with the processor (¶ 0021-0024; See also fig. 3); and the method comprises: acquiring an operation instruction (by using a touch screen display 6; ¶ 0021-0024); starting, by the processor (24), the rotating mechanism in response to the operation instruction to drive the camera module to rotate in the housing (¶ 0021-0024); and starting, by the processor, the pushing mechanism to drive the camera module to an outside of the housing when the camera module is rotated to a preset orientation (¶ 0013, 0021-0024).  Cho (US 2004/0245342 A1) further discloses an electronic device (Figs. 1-5B) comprising: a housing (10 and 20); a camera module (30) disposed in the housing (See figs. 5A and 18); a rotating mechanism (See figs. 6-14 and 17) configured to drive the camera module to rotate inside the housing (Cho discloses that the camera can be rotated in order to insert or draw out of the housing 20 (¶ 0037)); and a pushing mechanism (See figs. 6-14 and 17) configured to drive the camera module to an outside of the housing when the camera module rotates to a preset orientation inside the housing (Note that Cho discloses the use of tooth portions 303, inclined portions 403a and spring 702 to allow the camera to be pushed out while being rotated (¶ 0037, 0041-0043)).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, that the camera module has a first surface close to a periphery of the housing and a second surface opposite the first surface; and the pushing mechanism comprises a first magnetic member and a second magnetic member, wherein the first magnetic member is disposed on the second surface of the camera module, and the second magnetic member is disposed in the housing and faces the first magnetic member as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
August 25, 2022